Attorney’s Docket Number: F7059-20003
Filing Date: 5/23/2019
Claimed Priority Dates: 10/6/2014 (US 14/507,104)
 			      6/17/2011 (US 13/163,132)
Applicant(s): Weaver et al.
Examiner: Marcos D. Pizarro

DETAILED ACTION
This Office action responds to the amendment filed on 5/20/2022.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to pre-AIA  is incorrect, any correction of the statutory basis for a rejection as subject to AIA  instead will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Amendment Status
The amendment filed on 5/20/2022, responding to the Office action in paper no. 13, mailed on 4/11/2022, has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1, 2, 4, 8-10, 13-18, 20, 22, 24 and 25.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country, in public use, or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made.  The examiner will use that information to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Initially, and with respect to claim 9, 10, 4 and 13-15, note that a “product by process” claim is directed to the product per se, no matter how actually made.  See In re Thorpe, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a “product by process” claim, and not the patentability of the process.  An old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  As stated in Thorpe,
even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).

Note that the applicants have the burden of proof in such cases, as the above case law makes clear.
Claims 1, 2, 8, 16-18, 22, 24 and 25 are rejected under pre-AIA  35 U.S.C. § 102(b) as being anticipated by Forrest (US 6,091,195).

Claims 4, 9, 10 and 13-15 are rejected under pre-AIA  35 U.S.C. § 102(b) as being anticipated by, or in the alternative, under 35 U.S.C. § 103 (a) as obvious over Forrest (US 6,091,195).

Regarding claim 1, Forrest (see, e.g., fig. 2B) shows all aspects of the instant invention including an apparatus comprising:
An OLED comprising first 24’, second 27’ and third 28’ portions provided on a first substrate 51, wherein each OLED comprises:
A first electrode 56
A second electrode 52
An organic electroluminescent (EL) material 20 disposed between the first and second electrodes 
A first capping layer 55 disposed over the second electrode of the first, second and third portions of the OLED
A second capping layer 22 disposed over the second portion 27’ and in contact with the first capping layer 55 throughout said second portion
A third capping layer 21 disposed over the third portion 28’ of the OLED and in contact with the first layer 55 throughout the third portion such that the third layer 21 is optically coupled to the first layer 55 and to the third 28’ but not to the first 24’ or second 27’ portions
wherein:
The first capping layer 55 and the second electrode 52 are in contact with each other throughout the first 24’, second 27’, and third 28’ portions
The first capping layer  55 is optically coupled to the first, second, and third portions
Substantially all of the light emitting from each of the OLED portions in a direction perpendicular to the second electrode 52 propagates through the first capping layer 55 to enhance the amount of light outcoupled from the portions (see, e.g., coo.3/ll.65-col.4/l.1 and col.7/ll.50-55)
The second layer 22 is optically coupled to the first layer 55 and to the second 27’ but not the first portion 24’ of the OLED
The second portion 27’ is different from the first portion 24’ of the OLED
Substantially all of the light emitting from the second portion 27’ in a direction perpendicular to the second electrode 52 propagates through the first 55 and second 21 capping layers to enhance the amount of light outcoupled from the second portion (see, e.g., coo.3/ll.65-col.4/l.1 and col.7/ll.50-55)
The third portion 28’ is different from the first 24’ and second 27’ portions of the OLEDs
Substantially all of the light emitting from the third portion 28’ in a direction perpendicular to the second electrode 52 propagates through the first 55 and third 21 layers to enhance the amount of light outcoupled from the third portion (see, e.g., coo.3/ll.65-col.4/l.1 and col.7/ll.50-55)
The second capping layer 21 is not optically coupled to third portion 27’ of the OLEDs
Regarding claims 2 and 22, Forrest teaches that the OLED portions include a plurality of red, a plurality of green and a plurality of blue OLEDs (see, e.g., col.12/ll.7-10).
Regarding claims 4 and 13-15, Forrest (see, e.g., fig. 2B) shows the apparatus comprising second 22 and third 21 capping layers, wherein the third layer is disposed over the second electrode 52 of the third portion 28’ of the OLEDs, and said third layer is aligned with the third portion.  It is also noted that the deposition steps recited in these claims, are intermediate method steps that do not affect the structure of the final device.  It would have been obvious at the time of the invention to form the capping layers using the recited deposition steps since these are intermediate method steps that do not affect the structure of the final apparatus.
Regarding claims 8, Forrest (see, e.g., fig. 2B) shows that:
The first capping layer 55 has a first total optical path that is constant over the first portion 24’ of the OLEDs
The second capping layer 22 has a second total optical path that is constant over the second portion 27’ of the OLEDs
wherein the first and second optical paths are different.
Regarding claims 9 and 10, Forrest (see, e.g., fig. 2B) shows that the second capping layer 22 is disposed over the second electrode 52 of the second portion 27’ of the OLEDs, and that the layer is aligned over the second portion.  It also noted that the method steps of depositing the second capping layer recited in the claims, are intermediate method steps that do not affect the structure of the final device.  It would have been obvious at the time of the invention to form the capping layers using the recited deposition steps since these are intermediate method steps that do not affect the structure of the final apparatus.
Regarding claim 16, Forrest (see, e.g., fig. 2B) shows that the first capping layer 55 has a thickness that is optimized for the blue OLEDs.
Regarding claim 17, Forrest (see, e.g., fig. 2B) shows that the second capping layer 22 has a thickness that is optimized for the red and/or the green OLEDs.
Regarding claim 18, Forrest (see, e.g., fig. 2B) shows that the third capping layer 21 has a thickness that is optimized for the red and/or the green OLEDs.
Regarding claims 24 and 25, Forrest shows (see, e.g., fig. 2B) shows that:
The first capping layer 55 has a first total optical path that is constant over the first portion 24’ of the OLEDs
The second capping layer 22 has a second total optical path that is constant over the second portion 27’ of the OLEDs
The third capping layer 21 has a third total optical path that is constant over the third portion 28’ of the OLEDs
wherein the first, second, and third optical paths are different.
As to the grounds of rejection under section 103, see MPEP § 2113, which discusses the handling of “product by process” claims and recommends the alternative (§ 102/ § 103) grounds of rejection.
Response to Arguments
The applicants argue:
The down-conversion phosphor films 21 and 22 of Forrest absorb the blue light emitted from the underlying blue OLED 20 and emits lower-energy red and green lights by fluorescence. Accordingly, Forrest fails to teach the limitations in claim 1 reciting that substantially all of the light emitted from the OLED portions propagates through the capping layers.

The examiner responds:
Contrary to applicants’ statement, Forrest does teach that the capping layers absorb and convert all the light emitted by the OLED portions.  See, e.g., col.7/ll.50-55, where Forrest teaches that substantially all of the photons emitted from the OLED portions are absorbed and converted by the capping layers (phosphors).  See also col.3/ll.65-col.4/ll.1, where Forrest teaches that the capping layers convert 100% of the light that propagates through them.
Conclusion
This action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.


/Marcos D. Pizarro/
Primary Examiner, Art Unit 2814

							
MDP/mdp
June 28, 2022